Exhibit 10.2

EXECUTION COPY

   

SALE AGREEMENT

Reference is made to (i) the Receivables Purchase Agreement, dated as of April
30, 1993 (as amended, supplemented or modified from time to time, the "RPA"),
between Household Bank (SB), National Association (the "Bank "), a national
banking association, as successor in interest to Household Bank, f.s.b., and
Household Affinity Funding Corporation, a Delaware corporation ("HAFCO") and
subsidiary of the Bank and (ii) the Amended and Restated Pooling and Servicing
Agreement (as amended, supplemented, or modified from time to time, the "PSA")
dated as of August 1, 1993, among HAFCO, Household Finance Corporation, a
Delaware corporation, and The Bank of New York, a New York banking corporation.
Capitalized terms used herein (and not otherwise defined herein) shall have the
respective meanings ascribed thereto in the RPA.

HAFCO (hereinafter "Seller"), Household Affinity Funding Corporation II, a
Delaware corporation ("Purchaser"), and the Bank agree, effective as of October
1, 2000 (the "Effective Date"), as follows:

1. In consideration of the payment by Purchaser of the sum of $1,128,924,235,
and the Purchasers assumption of all of the Sellers obligations under the RPA
and the PSA, receipt of which is hereby acknowledged by the Seller, the Seller
hereby does hereby grant, bargain, sell, convey, transfer and deliver unto
Purchaser, its successors and assigns, all of Sellers right, title and interest
in and to all assets belonging to the Seller, including all of Sellers right,
title and interest in, to and under the RPA and the PSA, and Receivables and
other Purchased Assets and all other accounts, investment property, general
intangibles, chattel paper, instruments, documents, money, deposit accounts,
certificates of deposit, goods, letters of credit, and advices of credit and all
proceeds thereof (collectively all such assets hereinafter referred to as the
"Assets").

2. The Purchaser (a) represents and warrants that it is legally authorized to
enter into this Sale Agreement; (b) confirms that it has received a copy of the
RPA and the PSA and such other documents and information as it has deemed
appropriate to make its own analysis and decision to enter into this Sale
Agreement; (c) agrees that it will be bound by the provisions of the RPA and the
PSA and hereby assumes and will perform in accordance with its terms all the
obligations which by the terms of the RPA and the PSA were required to be
performed by Seller prior to this Sale Agreement and which Seller would be
required to perform on or after this Sale Agreement had Seller not entered into
this Sale Agreement; and (d) confirms that all representations and warranties of
the Seller under each of the RPA and the PSA are true and correct as to the
Purchaser.

3. The Seller represents and warrants that it is legally authorized to enter
into this Sale Agreement and that the Seller shall relinquish its rights under
each of the RPA and the PSA and be released from its obligations under each of
the RPA and the PSA.

4. The parties hereto intend that the conveyance of (i) the Sellers rights,
title and interests in and to the Receivables and other Purchased Assets
purchased by it pursuant to the RPA and the Conveyance Papers and (ii) the
Sellers rights, title and interests in and to all other Assets shall constitute
an absolute sale, conveying good title free and clear of any liens, claims,
encumbrances or rights of others, from the Seller to the Purchaser, and not a
borrowing secured by the Assets. In the event, however, that it were to be
determined that the transactions evidenced hereby constitute a loan and not a
purchase and sale, it is the intention of the parties hereto that this Agreement
shall constitute a security agreement under applicable law, and that the Seller
shall be deemed to have granted and does hereby grant to the Purchaser a first
priority perfected security interest in all the Sellers right, title and
interest in and to the Receivables all other Assets and all proceeds thereof to
secure the obligations of the Seller hereunder.

5. The Bank hereby consents to the Sellers assignment to Purchaser of the Assets
and to Purchasers assumption of all obligations of the Seller under the RPA
pursuant to the terms of this Sale Agreement. The Bank hereby confirms and
acknowledges its conveyance of and grant of a security interest in the Purchased
Assets to the Purchaser under the RPA and the Conveyance Papers, and the Bank
and the Purchaser each intend each such conveyance to be a sale, and not a
secured borrowing.

6. This Sale Agreement may be executed in two or more counterparts (and by
different parties on separate counterparts), each of which shall be an original,
but all of which together shall constitute one and the same instrument.

7. THIS SALE AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICTS OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

(Signature Page Follows)




IN WITNESS WHEREOF, the parties hereto have caused this Sale Agreement to be
executed and delivered by their respective duly authorized officers as of the
Effective Date.

HOUSEHOLD AFFINITY FUNDING CORPORATION

By:   /s/ P. L. Krupowicz
Name: P. L. Krupowicz
Title: Vice President and Treasurer

HOUSEHOLD AFFINITY FUNDING CORPORATION II

By:     /s/ S. H. Smith
Name: S. H. Smith
Title: Vice President and Assistant Treasurer

HOUSEHOLD BANK (SB), NATIONAL ASSOCIATION

By:   /s/ M. A. Sprude
Name: M.A. Sprude
Title: Executive Vice President and Chief Financial Officer

